             Case 1:20-cv-09535-JMF Document 9 Filed 01/06/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 JOSUE PAGUADA, on behalf of himself and all others :
 similarly situated,                                                    :
                                                                        :     20-CV-9535 (JMF)
                                              Plaintiff,                :
                                                                        :   ORDER OF DISMISSAL
                            -v-                                         :
                                                                        :
 MOUTH FOODS, INC.,                                                     :
                                              Defendant.                :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On November 12, 2020, Plaintiff filed his Complaint in this action. ECF No. 1.

Defendant was served with the summons and complaint on November 19, 2020, and proof of

such service was filed on the docket. ECF No. 6. To date, Defendant has neither answered the

Complaint, nor otherwise appeared in this action. On December 14, 2020, the Court ordered

Plaintiff to file any motion for default judgment no later than December 28, 2020. See ECF No.

7. On December 29, 2020, after that deadline passed without any such motion being filed, the

Court ordered Plaintiff to show cause, in writing and filed on ECF, why the Court should not

dismiss this case for failure to prosecute. ECF No. 8. Plaintiff was warned that “[i]f the Court

does not receive any such communication from Plaintiff by January 5, 2021, the Court will

dismiss the case without further notice.” Id. To date, Plaintiff has neither filed a motion for

default judgment, nor shown cause why this case should not be dismissed for failure to

prosecute.

        The Supreme Court and the Second Circuit have long recognized that federal courts are

vested with the authority to dismiss a plaintiff’s action with prejudice because of his failure to
           Case 1:20-cv-09535-JMF Document 9 Filed 01/06/21 Page 2 of 3




prosecute, a power that is “necessary in order to prevent undue delays in the disposition of

pending cases and to avoid congestion in the calendars of the District Courts.” Link v. Wabash

R.R. Co., 370 U.S. 626, 629-30 (1962); see also United States ex rel. Drake v. Norden Sys., Inc.,

375 F.3d 248, 250 (2d Cir. 2004). Because dismissal is “one of the harshest sanctions at a trial

court’s disposal,” it must be “reserved for use only in the most extreme circumstances.” Id. at

251. In considering a Rule 41(b) dismissal, courts must weigh five factors: “(1) the duration of

the plaintiff’s failure to comply with the court order, (2) whether plaintiff was on notice that

failure to comply would result in dismissal, (3) whether the defendants are likely to be prejudiced

by further delay in the proceedings, (4) a balancing of the court’s interest in managing its docket

with the plaintiff’s interest in receiving a fair chance to be heard, and (5) whether the judge has

adequately considered a sanction less drastic than dismissal.” Lucas v. Miles, 84 F.3d 532, 535

(2d Cir. 1996).

        In this case, Plaintiff was ordered to file any motion for default judgment no later than

December 28, 2020, and to show cause why the case should not be dismissed for failure to

prosecute no later than January 5, 2021. Further, Plaintiff was on notice after the order to show

cause, see ECF No. 8, that any failure to comply with the Court’s order could result in dismissal.

        In light of Plaintiff’s apparent unwillingness to comply with the Court’s deadlines, and

the Court’s inability to proceed without the parties’ participation, dismissal of the case is

warranted. However, the Court finds that dismissal without prejudice is more appropriate than

dismissal with prejudice. See Waters v. Camacho, 288 F.R.D. 70, 71 (S.D.N.Y. 2013) (finding

that “the lesser sanction of dismissal without prejudice . . . is appropriate in order to strike the

appropriate balance between the right to due process and the need to clear the docket and avoid

prejudice to defendants” (internal quotation marks omitted)).



                                                   2
          Case 1:20-cv-09535-JMF Document 9 Filed 01/06/21 Page 3 of 3




       Accordingly, it is hereby ORDERED that the case is dismissed without prejudice for

failure to prosecute. The Clerk of Court is directed to close the case. Additionally, Plaintiff is

ORDERED to mail a copy of this Order to Defendant.

       SO ORDERED.

Dated: January 6, 2021                               __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 3
